Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis for limitation “assessment device comprising: assessor that assesses” or “detector that detect”. It is not clear how or what the assessor assesses (a risk?). There is insufficient antecedent, how to perform assessment, in such a way as to enable one skilled in the art to which it pertains, to make or use the invention.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 1 is rejected under 35 U.S.C. 101 abstract idea, while the claims recite a series of steps or acts to be performed, such as, “a moving body detector that detects presence or movement of a moving body within an imaging range on a basis of image” or “a risk assessor that assesses a risk to the detected moving body on a basis of the image information and a result of the moving body detection obtained by the moving body detector”. The steps do not amount to significantly more than the abstract idea, without any specific way to implement the function such as camera or video or any practical outcome. The claim as a whole is an abstract idea.


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 7-10, 13-14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miranda (U.S. Pub No: 2017/0284887 A1) in view of Aponte Luis (U.S. Pub No: 2019/0318598 A1). 
           Regarding claim 1, Miranda discloses a moving body risk assessment device comprising: a moving body detector that detects presence or movement of a moving body within an imaging range on a basis of image information imaged in a wavelength region different from a visible region (see abstract, a gas detecting apparatus and method for detecting gas leaks are disclosed. The gas detecting apparatus includes an infrared (IR) detector (wavelength different from visible image), configured to monitor a presence of one or more gases in a field-of-interest (FOI), wherein the IR detector generates IR light distribution information within the FOI; a controller configured to analyze the IR light distribution information to identify one or more locations of one or more gases in the FOI; and a visible light projector configured to project a visible image in the FOI based on the analysis by the controller, wherein the visible image depicts the one or more locations of the one or more gases in the FOI. 
           Also page 1, paragraph, [0006] it would be desirable to have a gas leak visualization apparatus that can aid the user to quickly identify leaks within a field-of-interest (FOI) within a laser “scanning window” which is the actual/real scene field-of-view (or field of projection), and reduces the cycle time and the costs associated with identifying gas leaks which could pose a “danger to surrounding people” and assets. 
           Also page 4, paragraph, [0038] the on-board algorithms of the apparatus may also provide 
           Finally, page 4, paragraph, [0041] the laser 112 can be configured to emit one or more types of lights having one or more different band widths or wavelengths to aid in the detection of the one or more gases. For example, the laser 112 can be configured to emit one or more different bandwidths or wavelengths, for example, IR.sub.1, IR.sub.2, IR.sub.3, (e.g., IR lambda1, IR lambda2, IR lambda3), in a series of pulsed packets of light, which can be detected by the cameras 120, for example, the IR camera 122, for improved detection or distinguishing of the one or more gas (es) within the field-of-interest by providing additional contrast in an active process. In accordance with an exemplary embodiment, the one or more different bandwidths or wavelengths of IR lights can be produced using the optics 150 within the apparatus 100, for example, a combiner);
           a risk assessor that assesses a risk to the detected moving body on a basis of the image information and a result of the moving body detection obtained by the moving body detector (see page 2, paragraph, [0020] the MPU preferably is capable of storing frames of data (information), 
           Also page 4, paragraph, [0038] the on-board algorithms of the apparatus may also provide automatic decision making regarding leak grading, “safety threat assessment levels (risk assessment), ” considering gas leak attributes, and the geographic location determined via GPS and maps (for example, Google Maps.RTM.) of the leak in relation to public buildings, homes, commercial buildings, critical infrastructure or other). In accordance with an exemplary embodiment, the automatic determination can enable consistent assessment of gas leak. In accordance with an exemplary embodiment, the apparatus 100 can be configured to allow the user and/or operator the ability to input data into the data in real-time onto the apparatus 200, for example, the display, or via remote peripherals 270 and to tag this information for each detected gas leak. In addition, with the built-in Wi-Fi 250 or Bluetooth 252 modules, the apparatus can allow the user and/or operator to upload data onto a remote database (for example, vehicle based or cloud). 
           Regarding claim 1, Miranda discloses, page 1, paragraphs, [0007-0008] a gas detecting apparatus is disclosed, comprising: an infrared (IR) detector configured to monitor a presence of one or more gases in a field-of-interest (FOI), wherein the IR detector generates IR light distribution information within the FOI; a controller configured to analyze the IR light distribution information to identify one or more locations of one or more gases in the FOI; and a visible light projector configured to project a visible image in the FOI based on the analysis by the controller, wherein the visible image depicts the one or more locations of the one or more gases in the FOI. A method is disclosed for detecting gas leaks, comprising: generating Infrared (IR) light distribution information within a field-of-interest (FOI); analyzing the IR light 
           Also page 4, paragraph, [0038] also provide automatic decision making regarding leak grading, “safety threat assessment levels” considering gas leak attributes, and the geographic location determined via GPS and maps (for example, Google Maps.RTM.) of the leak in relation to public buildings, homes, commercial buildings, critical infrastructure or other.
           But does not explicitly state, “presence of moving body risk assessment”.
           On the other hand Luis in the same field of “detecting emergencies in public facilities, buildings, one or more smoke detecting sensors and/or carbon monoxide (CO) detecting sensors, using an infrared imaging sensors for capturing a thermal image of an area”, teaches (see page 4, paragraphs, [0042-0043] the thermal image captured in the surveillance area is then processed. The purpose of processing the image is to precisely detect and “identify the presence of one or more persons”, in the surveillance area 200 by analyzing the captured thermal image. It is possible to distinguish between states of consciousness, semi-unconsciousness and unconsciousness by analyzing the movement of the body (moving body), in successive image captures depending on the thermal footprint of the body. This information is vital for making rescue decisions in emergency situations and will be communicated to the server 300 in real time. Images are sent in real time. To that end, the detecting device 100 sends a warning message that can be understood by an external server 300 through the wireless communication module 107, where said message comprises at least: one unique identifier code of the detecting device 100 that originated the signal; one identifying code of the fire and gas detector 102, 103 that is 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Miranda invention according to the teaching of Luis because to combine, “Miranda’s system and method of using infrared imaging to detect and monitor a gas leak, assess the risk to people in the area. According to the teaching of Luis that , identify the presence of one or more persons and their movements during the gas leak, in the surveillance area by analyzing the captured (infrared) image, would provide combined infrared image information of a gas leak and it’s spatial relationship to people for improved risk assessment and safety procedures using infrared imaging.
           Regarding claim 2, Miranda discloses the moving body risk assessment device according to claim 1, wherein the image information is image information imaged in an infrared wavelength region (page 1, paragraph, [0008] a method is disclosed for detecting gas leaks, comprising: generating Infrared (IR) light distribution information within a field-of-interest (FOI); analyzing the IR light distribution information to identify one or more locations of one or more gases in the FOI; and projecting with a visible light a visible image in the FOI based on the analyzed result, wherein the visible image depicts the one or more locations of the one or more gases in the FOI).
           Regarding claim 3, Miranda discloses the moving body risk assessment device according to claim 2, wherein the image information is image information obtained by imaging gas present within the imaging range (see claim 1, also page 1, paragraph, [0007] a gas detecting apparatus is disclosed, comprising: an infrared (IR) detector configured to monitor a presence of one or more gases in a field-of-interest (FOI), wherein the IR detector generates IR light distribution information within the FOI; a controller configured to analyze the IR light distribution 
           Regarding claim 4, Miranda discloses the moving body risk assessment device according to claim 3, wherein the risk assessor assesses the risk to the moving body on a basis of a relationship between a type of the gas present within the imaging range and a type of leaked gas specified in advance (page 1, paragraph, [0006] it would be desirable to have a gas leak visualization apparatus that can aid the user to quickly identify leaks within a field-of-interest (FOI) within a laser scanning window which is the actual/real scene field-of-view (or field of projection), and reduces the cycle time and the costs associated with identifying gas leaks which could pose a danger to surrounding people and assets. 
           Also page 2, paragraph, [0017] in accordance with an exemplary embodiment, imaging and point cloud data captured can be obtained about the gas leak and the surrounding scene, which can be processed algorithmically to annotate the actual field of projection in real-time. Thus, allowing the user, for example, to see the gas leak locations with a visible laser by projecting annotations, marks, and/or highlights onto adjacent surfaces and/or objects in actual field-of-interest. Additionally, leak location can be shown concurrently on a display as part of the apparatus with same in-field notations overlaid about the leak. For example, in accordance with an exemplary embodiment, the user with visual and stored gas leak information (in-field photo, leak rate, gas concentration, gas type, GPS (global positioning system) location, etc.) could grade the leak, report, and schedule appropriate follow-up action). 
           Regarding claim 7, Miranda discloses the moving body risk assessment device according to claim 3, wherein the image information includes video data of the moving body of two or 
           Regarding claim 8, Miranda discloses a moving body monitoring system comprising: the moving body risk assessment device according to claim 1, further comprising an alarm level calculator that calculates an alarm level from a result of assessment performed by the risk assessor; and an output device that issues an alarm corresponding to the alarm level (page 5, paragraph, [0048] in the situation in which, for example, a gas leak 310 is detected within the field-of-interest 300 during the searching for gas, the apparatus 100 may sound an audible confirmation. In addition, at that instant in time in which gas is detected, the apparatus 100 can project marking features, for example, visible light of a different color from the light frame, onto 
           Regarding claim 9, Miranda discloses a moving body monitoring system comprising: the moving body risk assessment device according to claim 2, further comprising an alarm level calculator that calculates an alarm level from a result of assessment performed by the risk assessor; and an output device that issues an alarm corresponding to the alarm level (page 5, paragraph, [0048] in the situation in which, for example, a gas leak 310 is detected within the field-of-interest 300 during the searching for gas, the apparatus 100 may sound an audible confirmation. In addition, at that instant in time in which gas is detected, the apparatus 100 can project marking features, for example, visible light of a different color from the light frame, onto the surroundings nearest the leak to show area of high gas concentration relative to surroundings. For example, the projected marking features can include any shape to mark the location of the leak or seepage locations. In addition, different line types, or colors can be projected by the apparatus 100 to demarcate variations in gas concentration or different gas types encounter by the apparatus 100. In addition, distance information may be supplementary projected to the field-of-interest 300. Other examples of such supplemental information would be a kind of gas (in case the detector can detect multiple kinds), a concentration, and/or a warning level). 
           Regarding claim 13, Miranda discloses the moving body risk assessment device according 
           Regarding claim 14, Miranda discloses a moving body monitoring system comprising: the moving body risk assessment device according to claim 4, further comprising an alarm level calculator that calculates an alarm level from a result of assessment performed by the risk assessor; and an output device that issues an alarm corresponding to the alarm level (page 5, paragraph, [0048] in the situation in which, for example, a gas leak 310 is detected within the field-of-interest 300 during the searching for gas, the apparatus 100 may sound an audible confirmation. In addition, at that instant in time in which gas is detected, the apparatus 100 can 
            With regard to claims 10 and 20 the arguments analogous to those presented above for claims 1, 2, 3, 4, 7, 8, 9, 13 and 14 are respectively applicable to claims 10 and 20.    

Allowable Subject Matter
Claims 5, 6, 11, 12, 15, 16, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       
                                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
January 13, 2020